DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Finality of the action
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Response to Arguments
Applicant's arguments filed on 05/03/2022 have been fully considered but they are not persuasive. Applicant’s primary argument is based on Patil’s col 6, line 35-37, “As depicted in FIG. 1, the cavity 103 has an edge 113, and the bridge 109 extends past the edge 113 of the cavity 103”, but just two lines later Patil specified “As such, in a representative embodiment, the bridge 109 is disposed partially over the cavity 103, extends over the edge 113 of the cavity 103”, therefore, Patil didn’t restrict that the bridge 109 can’t be over the cavity 103, rather the bridge is partially on the cavity and has to extend beyond the edge of the cavity.
 So, the amendment “being over an air cavity” doesn’t overcome the prior art Patil nor does the amendment “the air cavity extending laterally beyond the multi-layer raised frame structure”. Since Patil teaches bridge 109 (hence gap 110b, which may be a void (e.g., air) or may be filled with a low acoustic impedance material) is partially over the cavity and thus teaches both these amended limitations of claims 1, 12 and 17.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. (US 10,263,587, effectively filed on Feb 28, 2017) in view of Son et al. (US 8,648,671, cited by the applicant) and Ebuchi et al. (US 7,321,183).
Regarding claim 1, Patil (i.e. Fig. 1) discloses an acoustic wave component (100 as shown in Fig. 1B) comprising:
a first bulk acoustic wave resonator (100) on a substrate (102), the first bulk acoustic wave resonator (100) including a first electrode (106), a second electrode (104), a piezoelectric layer (105) positioned between the first electrode (106) and the second electrode (106), and a multi-layer raised frame structure (as denoted by the examiner in the annotated Fig. 1 of Patil above), the multi-layer raised frame structure being over an air cavity (the bridge 109, and therefore gap 110b, is disposed partially over the cavity 103, col 6, lines 39-40) and including a layer (as denoted by the examiner in the annotated Fig. 1 of Patil above, which although shown as a void (e.g., air), is taught by Patil as being filled with a low acoustic impedance material, Patil: col. 5, lines 35-40) positioned between the piezoelectric layer (105) and the first electrode (106) and per claim 9, one of the layers of the multi-layer raised frame structure is a silicon dioxide layer (col 5, lines 17-21) and per claim 10, the first bulk acoustic wave resonator includes a recessed frame structure (col 5, lines 54-60);

    PNG
    media_image1.png
    351
    885
    media_image1.png
    Greyscale

Fig. 1 of Patil (left up), Fig. 1 of Son (right up) and Fig. 6B (bottom) of Patil redrawn in view of the obvious modification done to Patil in view of Son, annotated by the examiner for ease of reference.
 
Patil further teaches in Fig. 6B, a second bulk acoustic wave resonator (FBAR 651 is considered as a first bulk acoustic wave resonator and thus FBAR 652 represents a second FABR) on the substrate (like 102 of Fig. 1) and thus per claim 3, the first and second BAW resonators are film bulk acoustic wave resonator FBARs (col 20, lines 10-15) and per claim 11, the second bulk acoustic wave resonator includes a second multi-layer raised frame structure (see Fig. 6B);
a conductor (112, as shown in Fig. 1 of Patil, acts as electrical interconnect, col 9, lines 24-35) electrically connecting the first bulk acoustic wave resonator (substituting each of the identical first and second BAW resonators of Fig. 6B of Patil with FBAR resonator like that of Fig.1 of Patil as shown in the bottom modified Fig. 6B of Patil above) to the second bulk acoustic wave resonator; and
Patil, however, is not explicit about an air gap positioned between the conductor and a surface of the substrate.
In an analogous example, Son (i.e. in Fig. 1) teaches a filter comprising an interconnected multi BAW resonators like that of Patil, shows an air cavity 141 formed below the lower electrode 123 wherein the air cavity 141 occupy a space between a first BAW resonator 120 and a second BAW resonator 130 to isolate these resonating structures from each other from anywhere else than the top electrodes accordingly, a power loss via an electrode may be limited, and a driving power of the resonators may be reduced by minimizing or reducing the contact area between the first electrode portion 140 and the first substrate 110 through implementation of the air cavity 141 (Son: col 5, lines 42-53). This isolation mechanism is also known from other arts, one such example is Ebuchi et al. (US7,321,183). Ebuchi also shows in Fig. 21, an interconnected multi BAW resonators like that of Patil, where air cavities 52 are formed below the connecting conductive portion (48a) of upper electrodes of two resonators 70a and 70b (Ebuchi: cols. 12-13).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to fabricate a cavity below the connecting conductive portion (112) of two resonators of Patil as shown in modified Fig. 6B of Patil above following the teachings of Son and Ebuchi for obvious benefits of isolation between two resonating structures from each other from anywhere else than the top electrodes to reduce power loss via electrode, and a driving power of the resonators may be reduced by minimizing or reducing the contact area between the top electrode portion 140 and the substrate through implementation of the air cavity. Such a modification would have been considered an obvious improvement well known in the art because of being used across the industry (Son of Samsung Inc. and Ebuchi of Toshiba). 
In the resultant Acoustic wave resonator component, and per claim 5, the air gap is a second air cavity (other than the first air cavity for the resonator), and the second air cavity is in the substrate (in the substrate 102, see Fig. 1 of Patil) and per claim 6, the air gap is positioned between a layer of piezoelectric material (105) and the substrate (102)
Further per claim 7, Son also teaches the air gap is an air bridge over a surface of the substrate closest to a piezoelectric layer of the first bulk acoustic wave resonator, which would be adoptable for the resultant multi resonator acoustic wave component of Patil modified in view of Son and per claim 8, Patil also teaches an air gap as an air bridge (110b in Fig. 1, col 5, lines 35-47) positioned between a layer of piezoelectric material and the conductor.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. and Son et al. (cited by the applicant) and further in view of Gheorghe et al. (“Circuit Models for Anti-series and Anti-parallel Connections of Power BAW Resonators”, IEEE Conference Paper, November 2008). 
Regarding claim 2, although the resultant combination of Patil and Son/Ebuchi, is not explicit about anti-series connection.
Gheorghe et al. teaches anti-series, anti-parallel connections of power BAW resonators and is known to reduce the second harmonic component in ladder filter network such as Patil’s (Fig. 5). 
Therefore, it would have been obvious to a person of ordinary skill to resort to anti-series, anti-parallel connections of BAW resonators of the resultant combination of Patil and Son/Ebuchi to exploit the benefit of second harmonic suppression.
Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. (US 10,263,587, effectively filed on Feb 28, 2017) and Son et al. (US 8,648,671, cited by the applicant) and further in view of Onishi et al. (US 2007/0200146). 
Regarding Claims 12, 17 & 20, Onishi teaches application of multi-BAW resonators (Fig. 11) in a wireless communication device such as a mobile phone (§0002) front end module (communication apparatus 43, Fig. 9) having ladder filter configurations (Figs. 2A & 2B) for transmit (434) and receive (436) filters connected with an RF switch (13) coupled through transmit or receive filter ports of the acoustic wave filters to the antenna (see Onishi: Fig. 9, §0097). 
Onishi, also teaches in Fig. 2A & 2B representative acoustic wave filters, comprising resonators (exemplarily shown in Fig. 13 as 52) including a first and second bulk acoustic wave resonators conductively interconnected with each other on a substrate.
Onishi, however, is silent about a multi-layer raised frame structure and a conductor electrically connecting a first bulk acoustic wave resonator to a second bulk acoustic wave resonator with an air gap positioned between the conductor and a surface of the substrate.
The resultant combination of Patil in view of Son, as discussed in detail in regards to claim 1, teaches an acoustic wave filter including a first bulk acoustic wave resonator having a multi-layer raised frame structure being (partially) over an air cavity that extends laterally beyond the multi-layer raised frame structure (Patil: col 6, lines 39-40) and being on a substrate, a second bulk acoustic wave resonator on the substrate, a conductor electrically connecting the first bulk acoustic wave resonator to the second bulk acoustic wave resonator, and an air gap positioned between the conductor and a surface of the substrate; 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply well designed multi-BAW resonators similar to the resultant combination of Patil modified in view of Son/Ebuchi (as shown in modified Fig. 6B of Patil above) connected in ladder filter configurations (Fig. 5 of Patil, ) to design the transmit (434) and receive (436) filters of Onishi front end module (communication apparatus 43, Fig. 9) where RF switch allows switching between the transmit or receive path as an art recognized substitute of equivalent filters and thereby suggesting the obviousness of design of such front end module which essentially would offer obvious benefits of adequate isolation between any two resonating structures and better second harmonic rejection as a result the front end module would read on claim 13 where 433 would represent the radio frequency amplifier and 13 will represent the radio frequency switch configured to selectively electrically connect the radio frequency amplifier (433) and the acoustic wave filter (434).
According to claim 14, Onishi although teaches PCS band signal in the range of 1850 MHz to 1910 MHz for transmit filter and 1930 MHz to 1990 MHz for receiving filter 304, it is well-known in the art of ladder network modern filter design using BAW resonators that 1850-1990 MHz includes the fifth generation New Radio signal within a frequency band in Frequency Range 1 (The frequency bands for 5G networks come in two sets. Frequency range 1 is from 450 MHz to 6 GHz. Frequency range 2 is from 24.25 GHz to 52.6 GHz, please see the online article in sdx central by Craven, C., “What Is the 5G Spectrum? Definition” published on Jan. 18, 2020). 
Finally per claims 16 & 19, the acoustic wave filter (434) is a transmit filter having an antenna port (331b, connected to the antenna 435), and in the filter level, per claims 15 & 18, the conductor electrically connects the first bulk acoustic wave resonator in anti-series with the second bulk acoustic wave resonator as discussed in detail regarding claim 2 using Patil and Son/Ebuchi and Gheorghe’s teaching (please see the discussion in regards to claim 2 above) and further per claims 16 & 19, the first bulk acoustic wave resonator (similar to the ones FBAR 651 shown above in modified Fig. 6B of Patil) and the second bulk acoustic wave resonator (FBAR 652) are coupled between all other series bulk acoustic wave resonators of the acoustic wave filter (exemplarily shown in Fig. 5 of Patil) and the antenna port (331b of Onishi, Fig. 9).
Allowable Subject Matter
Claims 4 and 21 are objected to as being dependent upon a rejected base claims 1 and 9 respectively, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 is allowable since the closest prior arts together doesn’t teach that the air gap and the air cavity are included in a common air cavity for the first film bulk acoustic wave resonator and the second film bulk acoustic wave resonator rather for isolation air gap and the air cavities need to be separated as argued in the rejection of claim 1. 
Claim 21 is allowable since the closest prior art, Patil although teaches a first layer of the multi-layer raised frame structure includes a metal (such as Molybdenum or Tungsten for 408, 409 for Fig. 4 of Patil) and a second layer of the multi-layer raised frame structure (434) as silicon carbide (Patil: col 19, lines 20-39) not Silicon dioxide as claimed in claim 21 of the current invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on (571) 272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843